 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 MALIBU MEDIA, LLC,

                                       Plaintiff,                        REPORT AND
                                                                         RECOMMENDATION
             -against-                                                   17-cv-6916 (JMA)(SIL)

 JOHN DOE, subscriber assigned IP address
 68.198.14.219

                                        Defendant.
 --------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

         Presently before the Court, on referral from the Honorable Joan M. Azrack for

Report and Recommendation, is Plaintiff Malibu Media LLC’s (“Plaintiff” or “Malibu

Media”) Motion for Default Judgment. See Docket Entry (“DE”) [28]. By way of

Complaint filed on November 27, 2017, Plaintiff commenced this action alleging that

an unnamed Defendant had infringed its copyrights on 37 films by illegally

downloading, copying and distributing them without Malibu Media’s authorization

through the peer-to-peer file sharing software BitTorrent. See Complaint (“Compl.”),

DE [1]. On April 5, 2018, pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ.

P.”) 26(d), the Court authorized Plaintiff to subpoena Defendant’s Internet Service

Provider to determine Defendant’s identity based on his Internet Protocol (“IP”)

address. See DE [10]. Upon obtaining Defendant’s identity, Malibu Media filed its

Amended Complaint under seal1 on December 6, 2018—this time alleging



         In granting Plaintiff permission to subpoena Defendant’s Internet Service Provider to
         1

determine Defendant’s identity, the Court ordered Malibu Media to refer to Defendant as “John Doe”
regardless of what information it ultimately received pursuant to the subpoena. See DE [10]. To


                                                              1
infringement of 45 films—see Amended Complaint (“Amend. Compl.”), DE [15]2, and

effectuated service of the Summons and Amended Complaint on March 28 and March

29, 2019. See DE [23].3 After Defendant failed to appear or otherwise defend this

action, the Clerk of the Court entered default against him on November 13, 2019. See

DE [26]. On November 18, 2019, Plaintiff filed the instant motion under seal,4 which

Judge Azrack referred to this Court for a Report and Recommendation. See Order

Referring Motion, dated May 27, 2020.                  For the following reasons, the Court




comply with the Court’s Order, Plaintiff filed a motion to file under seal the Summons and Amended
Complaint naming Defendant, see DE [13], which the Court granted. See Electronic Order, dated
November 21, 2018.
         2 After filing its Amended Complaint on December 6, 2018, Plaintiff incorrectly filed another

complaint against a different defendant, which should have been filed in a separate action. See DE
[18]. Upon realizing its error, Malibu Media filed a “Corrected Amended Complaint” on March 11,
2019. See DE [20]; see also Court Staff Note dated March 11, 2019. The Corrected Amended Complaint
is the same as the Amended Complaint filed on December 6, 2018, except that it does not contain the
exhibits attached to the Amended Complaint. Nonetheless, the Corrected Amended Complaint refers
to these exhibits. Further, in moving for default, Plaintiff relies on the Amended Complaint. The
Court understands that the Corrected Amended Complaint was filed to correct the inadvertent filing
of an incorrect complaint from a separate action, and in light of the fact that it is identical to the
Amended Complaint, save for the exhibits, the Court will consider the facts alleged in the Amended
Complaint, as well as the exhibits attached thereto. However, Plaintiff is cautioned to proceed with
greater care as it pursues similar lawsuits in the Eastern District of New York and across the country.
         3 Plaintiff made five unsuccessful attempts to personally serve Defendant, after which it

effectuated service by affixing the Summons and Amended Complaint on the front door of Defendant’s
residence on March 28, 2019, and subsequently mailing same by first class mail on March 29, 2019.
See DE [23]; Motion for Entry of Default Judgment Against Defendant, DE [28], ¶¶ 7-9. This method
of service is proper under the New York Rules of Civil Procedure and the Federal Rules of Civil
Procedure. See N.Y.C.P.L.R. § 308(4); Fed. R. Civ. P. 4(e)(1) (providing that service is proper where it
complies with the law of the state in which service is made).
         4 As it did with the Summons and Amended Complaint, Malibu Media filed a motion to seal

the instant motion, see DE [24], which the Court granted. See Electronic Order, dated October 25,
2019.


                                                   2
respectfully recommends that Malibu Media’s motion be granted in part and denied

in part.

I. BACKGROUND

      Plaintiff, a limited liability company that makes adult videos, is the registered

owner of 45 copyrighted adult films (the “Films”). Amend. Compl. ¶¶ 3, 8, 29; see also

id. at Exhibit (“Ex.”) B. Defendant is an individual residing in New York State. Id.

at ¶ 9. Malibu Media alleges that Defendant used BitTorrent—a “peer-to-peer file

sharing system[] used for distributing large amounts of data[]”—to illegally download

and distribute the Films. Id. at ¶¶ 10, 30-32. In so doing, Defendant infringed upon

Plaintiff’s exclusive right to reproduce, redistribute, perform and display the Films,

in violation of 17 U.S.C. §§ 106 and 501. Id. at ¶ 32.

      Malibu Media now moves for entry of a default judgment against Defendant

for: (1) statutory damages in the amount of $55,500.00, pursuant to 17 U.S.C. §

504(c)(1); (2) a permanent injunction preventing Defendant from further infringing

on its copyrights and requiring Defendant to destroy all copies of Plaintiff’s works in

his possession; (3) fees and costs in the amount of $790.45, pursuant to 17 U.S.C. §

505; (4) and post-judgment interest pursuant to 28 U.S.C. § 1961. See Memorandum

of Law in Support of Motion for Entry of Default Judgment Against Defendant (“Pl.

Memo”), DE [28-3], 16-17; [Proposed] Default Judgment and Permanent Injunction

(“Proposed Order”), DE [28-1], 3.




                                           3
II. DEFAULT JUDGMENT STANDARD

      Motions for default judgment are governed by Fed. R. Civ. P. 55, which

provides for a two-step process. See Fed. R. Civ. P. 55; Priestley v. Headminder, Inc.,

647 F.3d 497, 504-05 (2d Cir. 2011). Initially, the moving party must obtain a

certificate of default from the Clerk of the Court. Fed. R. Civ. P. 55(a). Once the

certificate of default is issued, the moving party may apply for entry of a default

judgment. Id. at 55(b). Where a default occurs, the well-pleaded factual allegations

set forth in a complaint relating to liability are deemed true. Vermont Teddy Bear

Co. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004); see also Fed. R. Civ. P.

8(b)(6) (“An allegation—other than one relating to the amount of damages—is

admitted if a responsive pleading is required and the allegation is not denied.”).

However, the entry of a default judgment is “entrusted to the sound judicial discretion

of the court[,]” and a party is not entitled to a default judgment as a matter of right.

Allstate Ins. Co. v. Howell, No. 09-cv-4660, 2013 WL 5447152, at *1 (E.D.N.Y. Sept.

30, 2013) (citation omitted).

      A plaintiff seeking a default judgment must demonstrate that its

“uncontroverted allegations, without more, establish the defendant’s liability on each

asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83

(E.D.N.Y. 2012) (citations omitted). In determining whether to grant a motion for

default judgment, the court has the “responsibility to ensure that the factual

allegations, accepted as true, provide a proper basis for liability and relief.” Ferrera

v. Tire Shop Ctr., No. 14-cv-4657, 2015 WL 3562624, at *2 (E.D.N.Y. Apr. 6, 2015),




                                           4
report and recommendation adopted, 2015 WL 3604078 (E.D.N.Y. June 5, 2015)

(internal quotation marks and citation omitted). Accordingly, prior to entering a

default judgment, the court must determine whether the plaintiff’s allegations

establish the defendant’s liability “as a matter of law.”      Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC,

779 F.3d 182, 187 (2d Cir. 2015) (citation omitted).

III. DISCUSSION

      A. Liability

      Plaintiff seeks to hold Defendant liable for infringement of its copyrights on

the Films in violation of 17 U.S.C. §§ 106 and 501. Amend Compl. ¶ 32. The

Copyright Act grants copyright owners the exclusive rights to reproduce the

copyrighted work, “prepare derivative works based upon the copyrighted work[,]”

distribute copies of the copyrighted work to the public, and publicly perform and

display the copyrighted work. 17 U.S.C. § 106(1)-(6). A person or entity that violates

a copyright owner’s exclusive rights is liable for copyright infringement. 17 U.S.C. §

501; see also Adlife Mktg. & Commc’ns Co. v. Best Yet Mkt., Inc., No. 17-cv-2978, 2017

WL 4564763, at *2 (E.D.N.Y. Oct. 11, 2017) (citing 17 U.S.C. § 501). To properly

plead a copyright infringement claim, a plaintiff must allege: “(1) which specific

original works are the subject of the copyright claim, (2) that plaintiff owns the

copyrights in those works, (3) that the copyrights have been registered in accordance

with the statute, and (4) by what acts during what time the defendant infringed the




                                          5
copyright.”   Adlife Mktg. & Commc’ns Co., 2017 WL 4564763, at *3 (internal

quotation marks and citations omitted).

      Applying these standards, the allegations in the Amended Complaint establish

Defendant’s liability for infringement of Malibu Media’s copyrights on the Films.

With respect to the first two elements, Plaintiff clearly identifies each one of the Films

by its title and “digital fingerprint,” known as a “file hash” and asserts that it is the

owner of the copyrights on the Films. Amend Compl. ¶¶ 3, 16, 29 Ex. A, Ex. B. Next,

Malibu Media alleges that the Films were registered with the United States

Copyright Office and provides the registration date and registration number of each

one of the Films. Id. at ¶ 22, Ex. B. Finally, Plaintiff describes with specificity

Defendant’s acts that infringed its copyrights on the Films—namely that Defendant

“downloaded, copied, and distributed a complete copy” of each of the Films—and

explains the process by which Defendant used BitTorrent to commit the

infringement. Id. at ¶¶ 10-23; see also id. at Ex. A-Ex. B (providing most recent date

and time of Malibu Media’s connection to Defendant’s IP address, through which

Plaintiff could determine that Defendant had accessed the Films without

authorization). Accordingly, the Court respectfully recommends that Defendant be

held liable for copyright infringement. See Malibu Media, LLC v. Greenwood, No. 17-

cv-1099, 2019 WL 7580083, at *3 (S.D.N.Y. Dec. 17, 2019), report and

recommendation adopted, 2020 WL 209140 (S.D.N.Y. Jan. 14, 2020) (finding that

Malibu Media established defendant’s liability as a matter of law where it provided

copyright registration numbers and registration dates for each of the adult films at




                                            6
issue and alleged that defendant had downloaded and copied the films without

authorization).

      B. Copyright Infringement Remedies

      Once liability is established, the court must ascertain damages with

“reasonable certainty.” Hosking v. New World Mortg., Inc., 570 Fed. Appx. 28, 31 (2d

Cir. 2014) (internal quotation marks and citation omitted). To prove damages, the

plaintiff need only show that the “compensation sought relate[s] to the damages that

naturally flow from the injuries pleaded.” Greyhound Exhibitgroup, Inc. v. E.L.U.L.

Realty Corp., 973 F.2d 155, 159 (2d Cir. 1992) (citation omitted). An evidentiary

hearing is not required so long as there is a basis, demonstrated through detailed

affidavits and other documentary evidence, for the damages awarded. Transatlantic

Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d

105, 111 (2d Cir. 1997) (citations omitted).

      As set forth above, Plaintiff seeks the following relief in connection with the

default judgment: (1) statutory damages in the amount of $1,500.00 for each of the

45 copyright infringements; (2) a permanent injunction preventing Defendant from

further infringing on its copyrights and requiring Defendant to destroy all copies of

the Films in his possession; (3) fees and costs in the amount of $790.45; and (4) post-

judgment interest.

          i.      Statutory Damages

      Initially, Malibu Media seeks statutory damages under 17 U.S.C. § 504(c). Pl.

Memo, 9-12.       Statutory damages are only available to copyright owners who




                                           7
registered their copyright “[three] months after the first publication of the work or

[one] month after the copyright owner . . . learned of the infringement[.]” 17 U.S.C.

§ 412; see also Millennium TGA, Inc. v. Leon, No. 12-cv-1360, 2013 WL 5719079, at

*9 (E.D.N.Y. Oct. 18, 2013) (citing 17 U.S.C. § 412). A copyright owner who has

registered its copyright may recover statutory damages of $750.00 to $30,000.00 for

unintentional infringement and up to $150,000.00 for willful infringement. 17 U.S.C.

§ 504(c)(1)-(2). Courts have “wide discretion” in determining the amount of statutory

damages to award. Greenwood, 2019 WL 7580083, at *3 (citing Fitzgerald Publ’g Co.

v. Baylor Publ’g Co., Inc., 807 F.2d 1110, 1116 (2d Cir. 1986)).

      As an initial matter, the Court notes that Plaintiff registered the Films within

three months of their publication, Amend. Compl. Ex. B, and is therefore eligible to

recover statutory damages.      Although Malibu Media alleges that Defendant’s

infringement was willful, Amend. Compl. ¶ 33; see also Pl. Memo, 5-7, it ultimately

only requests $1,500.00 per infringement. Pl. Memo, 10. Because there are 45 Films

at issue, this amounts to a total of $67,500.00, yet Plaintiff requests only $55,500.00

in statutory damages. Id.; see also Proposed Order, 3. The Court understands Malibu

Media’s miscalculation to be a result of only considering the 37 Films at issue in the

Complaint, rather than the 45 Films alleged to have been infringed upon in the

Amended Complaint. See Compl., Ex. A, Ex. B. Because the Amended Complaint is

the operative pleading, the Court considers Plaintiff’s request for $1,500.00 per

infringement for 45 Films, for a total of $67,500.00 in statutory damages.




                                           8
      Courts in this Circuit consider the following factors to determine the

appropriate amount of statutory damages: “(1) the infringer’s state of mind; (2) the

expenses saved, and profits earned, by the infringer; (3) the revenue lost by the

copyright holder; (4) the deterrent effect on the infringer and third parties; (5) the

infringer’s cooperation in providing evidence concerning the value of the infringing

material; and (6) the conduct and attitude of the parties.” Sadowski v. Render Media

Inc., No. 17-cv-9045, 2020 WL 1178629, at *3-*4 (S.D.N.Y. Mar. 10, 2020) (citations

omitted). In light of Defendant’s default, it is impossible for the Court to ascertain

what, if any, profits Defendant earned by infringing (factor two) or the value of the

infringing material (factor five).   Further, Plaintiff has provided no information

regarding revenue it lost as a result of Defendant’s infringement (factor three) and

instead simply asserts that its actual damages “far exceed” the requested amount.

Pl. Memo, 11. Nonetheless, the Court can evaluate Defendant’s state of mind and

conduct from his default (factors one and six), as well as the deterrent effect of

damages on Defendant (factor four). An evaluation of these factors weighs in favor

of awarding Malibu Media $67,500.00 in statutory damages.             First, based on

Defendant’s default, the Court may infer that his infringement was willful. See

Hounddog Prods., L.L.C. v. Empire Film Grp., Inc., 826 F. Supp. 2d 619, 631

(S.D.N.Y. 2011) (“Courts frequently infer willfulness where a defendant defaults.”)

(citations omitted). Second, the need to deter is great in cases where infringers, like

Defendant, through the use of internet downloads, work with others to infringe

copyrights. See Arista Records LLC v. Usenet.com, Inc., No. 07-cv-8822, 2010 WL




                                          9
3629688, at *6 (S.D.N.Y. Feb. 2, 2010), report and recommendation adopted, 2010 WL

3629587 (S.D.N.Y. Sept. 16, 2010) (noting high need for deterrence where defendants

were “not alone in their pursuit to make [p]laintiffs’ works freely available via

internet downloads[]”) (citations omitted); see also Greenwood, 2019 WL 7580083, at

*4 (finding that deterrent effect on defendant—who had used BitTorrent to download

and copy copyrighted works—and other potential infringers justified a “significant

award”) (citations omitted).

      Further, the Court notes that while Malibu Media—who has brought countless

nearly identical infringement actions in courts across the country—has sought and

received a wide range of statutory damages, some courts have awarded statutory

damages between $1,500.00 and $2,250.00 per infringing work. See, e.g., Malibu

Media, LLC v. Ling, 80 F. Supp. 3d 1231, 1242-43 (D. Colo. 2015) (awarding $2,250.00

per infringement of 12 copyrighted adult films that defendant had infringed through

the use of BitTorrent); Malibu Media, LLC v. Flanagan, No. 13-cv-5890, 2014 WL

2957701, at *4 (E.D. Pa. July 1, 2014) (awarding $1,500.00 per infringement of 20

copyrighted adult films); Malibu Media, LLC v. Cowham, No. 13-cv-00162, 2014 WL

2453027, at *2 (N.D. Ind. June 2, 2014) (awarding $1,500.00 per infringement of 24

copyrighted adult films).

      Accordingly, based on an evaluation of the aforementioned factors and taking

into consideration the amount of statutory damages awarded in substantially similar

cases, the Court finds an award of $1,500.00 per infringement reasonable and




                                         10
recommends that Plaintiff be awarded $67,500.00 in statutory damages for

Defendant’s infringement of the five Films.

           ii.   Injunctive Relief

      Next, Malibu Media seeks injunctive relief prohibiting Defendant from

infringing the Films. Pl. Memo, 12-15. Under the Copyright Act, a court may grant

injunctive relief on terms it finds “reasonable to prevent or restrain infringement of

a copyright.”     17 U.S.C. § 502(a).           Moreover, “[a] court may grant a

permanent injunction on a motion for default judgment.”          Rovio Entm’t, Ltd. v.

Allstar Vending, Inc., 97 F. Supp. 3d 536, 546 (S.D.N.Y. 2015) (citations omitted).

Courts generally grant permanent injunctions “where liability has been established

and there is a threat of continuing infringement.” John Wiley & Sons, Inc. v. Book

Dog Books, LLC, 327 F. Supp. 3d 606, 637 (S.D.N.Y. 2018) (internal quotation marks

and citation omitted). A plaintiff seeking an injunction must show: “(1) irreparable

injury in the absence of an injunction, (2) the inadequacy of monetary damages alone,

(3) that the balance of hardships tips in its favor, and (4) that a permanent injunction

would not disserve the public interest.” Id. at 636 (internal quotation marks, citations

and alteration omitted); see also Salinger v. Colting, 607 F.3d 68, 77 (2d Cir. 2010)

(citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837, 1839

(2006)).

      Here, all four factors weigh in Plaintiff’s favor. With respect to the first factor,

Malibu Media has alleged that BitTorrent allows many users to exchange “small

pieces” of a digital media file and then reassemble these pieces to open and use the




                                           11
file.   Amend. Compl. ¶¶ 11-13.     Thus, Plaintiff argues, absent an injunction,

Defendant will continue to work with “innumerous other users” to continue his

infringement “unabated in exponential fashion.” Pl. Memo, 13. Such continuous

infringement will irreparably injure Malibu Media. See Malibu Media, LLC v. Ofiesh,

No. 16-cv-202, 2017 WL 2633526, at *3 (N.D.N.Y. June 19, 2017) (finding irreparable

harm where Defendant’s use of BitTorrent allowed him to “distribute copies of the

copyrighted works to other peers continuously, thereby facilitating future

infringement[]”). Further, Defendant’s ability to continue his infringement absent an

injunction shows that monetary damages are insufficient to provide Plaintiff with

relief. See Rovio Entm’t, Ltd., 97 F. Supp. 3d at 547 (finding monetary damages

insufficient to provide relief where there existed a danger that defendant might

continue infringing). Next, the balance of hardships favors Malibu Media, as “it is

axiomatic that an infringer cannot complain about the loss of ability to offer its

infringing product.” See McGraw-Hill Glob. Educ. Holdings, LLC v. Khan, 323 F.

Supp. 3d 488, 500 (S.D.N.Y. 2018) (internal quotation marks, citation and alterations

omitted). Finally, enjoining Defendant from downloading and distributing the Films

would not disserve the public interest. See Beastie Boys v. Monster Energy Co., 87 F.

Supp. 3d 672, 679 (S.D.N.Y. 2015) (finding that permanent injunction to an infringing

video would not disserve the public interest). On the contrary, “the public has a

compelling interest in protecting copyright owners’ marketable rights to their work

so as to encourage the production of creative work.” Id. (internal quotation marks,




                                         12
citation and alterations omitted); see also WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 287

(2d Cir. 2012) (citations omitted).

      Accordingly, the Court respectfully recommends that Plaintiff’s request for an

injunction prohibiting Defendant from further infringement be granted.

      Malibu Media further requests that the injunction include an order requiring

destruction of all unauthorized copies of the Films that Defendant has in his

possession. See Pl. Memo, 12-15; Proposed Order, 3. The Copyright Act authorizes

courts to order the destruction of unauthorized copies of copyrighted works. 17 U.S.C.

§ 503(b). Accordingly, the Court respectfully recommends granting Plaintiff’s request

for an injunction directing destruction of Defendant’s copies of the Films.          See

McGraw-Hill Glob. Educ. Holdings, LLC, 323 F. Supp. 3d at 500 (granting request

for an injunction directing destruction of unauthorized copies); Triangl Grp. Ltd. v.

Jiangmen City Xinhui Dist. Lingzhi Garment Co. Ltd., No. 16-cv-1498, 2017 WL

2829752, at *10 (S.D.N.Y. June 22, 2017) (same).

          iii.   Court Costs and Service Fees

      Malibu Media further seeks $790.45 in court costs and fees, which includes a:

(1) $400.00 filing fee; (2) $75.00 internet service provider fee; and (3) $315.45 process

service fee. See Declaration of Kevin T. Conway, Esq. in Support of Motion for Entry

of Default Judgment Against Defendant (“Conway Decl.”), DE [28-5], ¶ 8.             The

Copyright Act authorizes a court, “in its discretion,” to order the payment of court

costs to the prevailing party. Johnson v. Magnolia Pictures LLC, No. 18-cv-9337,

2019 WL 4412483, at *4 (S.D.N.Y. Sept. 16, 2019) (quoting 17 U.S.C. § 505). In




                                           13
support of its request, Plaintiff has submitted its attorney’s declaration of the costs

incurred.    See Conway Decl. ¶ 8.    In the absence of invoices, receipts or other

documentary proof of the costs sought, however, courts decline to award costs.

Nicaisse v. Stephens & Michaels Assocs., Inc., No. 14-cv-1570, 2016 WL 4367222, at

*9 (E.D.N.Y. June 9, 2016), report and recommendation adopted, 2016 WL 4275687

(E.D.N.Y. Aug. 12, 2016). Fees are nonetheless “recoverable without supporting

documentation if verified by the docket.” Feltzin v. Union Mall LLC, No. 16-cv-2303,

2019 WL 4022292, at *9 (E.D.N.Y. Mar. 12, 2019) (citations omitted). Accordingly,

the Court respectfully recommends awarding the $400.00 filing fee paid on November

27, 2017, which is reflected on the docket. See DE [1]. The docket does not, however,

reflect the purported $75.00 internet service provider fee or $315.45 process service

fee.   Because “courts in this district have rejected the award of costs without

supporting documentation[,]” the Court respectfully recommends that Plaintiff’s

request for this process service fee be denied and that Malibu Media be awarded

$400.00 for fees and costs. See Feltzin v. Ciampa Whitepoint LLC, No. 15-cv-2279,

2017 WL 570761, at *4 (E.D.N.Y. Feb. 13, 2017) (internal quotation marks, citation

and alteration omitted).

            iv.   Post-Judgment Interest

       Finally, Plaintiff seeks post-judgment interest under 28 U.S.C. § 1961.

Proposed Order, 3. Pursuant to 28 U.S.C. § 1961(a), “the award of post-judgment

interest is mandatory on awards in civil cases as of the date judgment is entered.”

Tru-Art Sign Co. v. Local 137 Sheet Metal Workers Int’l Ass’n, 852 F.3d 217, 223 (2d




                                           14
Cir. 2017) (internal quotation marks, citation and alteration omitted). The exercise

of judicial discretion in awarding post-judgment interest is not permitted, id. (citation

omitted), and thus, the Court recommends awarding post-judgment interest at the

current legal rate allowed and accruing under 28 U.S.C. § 1961(a), from the date of

the entry of judgment in this case until Defendant has satisfied the judgment.

IV. CONCLUSION

      For the reasons set forth herein, the Court respectfully recommends that

Malibu Media’s motion for default judgment be granted in part and denied in part.

Specifically, the Court recommends that Plaintiff’s motion as to Defendant’s liability

be granted and that Malibu Media be awarded: (1) $67,500.00 in statutory damages;

(2) an injunction prohibiting Defendant from further infringement and ordering him

to destroy all copies of the Films; (3) $400.00 in fees and costs; and (4) post-judgment

interest pursuant to 28 U.S.C. § 1961(a).

V. OBJECTIONS

      A copy of this Report and Recommendation is being served on Plaintiff by

electronic filing on the date below. Malibu Media is directed to serve a copy of it on

Defendant via first-class mail and file proof of service by ECF within three days of

the date below. Any objections to this Report and Recommendation must be filed

with the Clerk of the Court within fourteen days. See 28 U.S.C. §636(b)(1); Fed. R.

Civ. P. 72; Fed. R. Civ. P. 6(a) and 6(d). Failure to file objections within this period

waives the right to appeal the District Court’s Order. See Ferrer v. Woliver, No. 05-




                                            15
3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118 F.3d

900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

Dated:        Central Islip, New York
              June 23, 2020
                                              /s/ Steven I. Locke
                                              STEVEN I. LOCKE
                                              United States Magistrate Judge




                                         16
